            Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 1 of 23



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  LUIS A. GONZALEZ and JULIO SANCHEZ
  ESPINOZA, individually and on behalf of
  others similarly situated,
                                                                   COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  H.K. SECOND AVE RESTAURANT INC.
  (D/B/A BAIT & HOOK), SHAHEEN KHAN,                                 ECF Case
  MAHA KHONDOKER (a.k.a. MIHA
  KHONDOKER),

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Luis A. Gonzalez and Julio Sanchez Espinoza, individually and on behalf of

 others similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael

 Faillace & Associates, P.C., upon their knowledge and belief, and as against H.K. Second Ave

 Restaurant Inc. (d/b/a Bait & Hook), (“Defendant Corporation”), Shaheen Khan, and Maha

 Khondoker (a.k.a Miha Khondoker), (“Individual Defendant”), (collectively, “Defendants”),

 allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants H.K. Second Ave Restaurant Inc.

(d/b/a Bait & Hook), Shaheen Khan, and Maha Khondoker (a.k.a Miha Khondoker).
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 2 of 23



       2.       Defendants own, operate, or control a seafood restaurant, located at 231 2nd Ave,

New York, NY 10003 under the name “Bait & Hook”.

       3.      Upon information and belief, individual Defendant Shaheen Khan, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the restaurant as a joint or unified enterprise.

       4.      Upon information and belief, Defendant Khondoker was an owner, manager, and/or

supervisor at Bait & Hook.

       5.      Plaintiffs were employed as cooks at the restaurant located at 231 2nd Ave, New

York, NY 10003.

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       7.      Rather, Defendants failed to pay Plaintiffs appropriately for any hours worked either

at the straight rate of pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       10.       Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       11.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.



                                                   -2-
              Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 3 of 23



        12.         Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        13.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        14.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        15.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a seafood restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES

                                                      Plaintiffs

        16.         Plaintiff Luis A. Gonzalez (“Plaintiff Gonzalez” or “Mr. Gonzalez”) is an adult

individual residing in Queens County, New York.



                                                      -3-
               Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 4 of 23



         17.     Plaintiff Gonzalez was employed by Defendants at Bait & Hook from

approximately February 2010 until on or about November 5, 2019.

         18.     Plaintiff Julio Sanchez Espinoza (“Plaintiff Sanchez” or “Mr. Sanchez”) is an adult

individual residing in Kings County, New York.

         19.     Plaintiff Sanchez was employed by Defendants at Bait & Hook from approximately

November 22, 2017 until on or about December 1, 2019.

                                               Defendants

         20.     At all relevant times, Defendants owned, operated, or controlled a seafood restaurant,

located at 231 2nd Ave, New York, NY 10003 under the name “Bait & Hook”.

         21.     Upon information and belief, H.K. Second Ave Restaurant Inc. (d/b/a Bait & Hook)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 231 2nd Ave, New York, NY

10003.

         22.     Defendant Shaheen Khan is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Shaheen Khan is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Shaheen Khan

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

         23.     Upon information and belief, Defendant Maha Khondoker was in active control and

management of Defendant Corporation, regulated the employment of persons working for Defendant

Corporation, acted directly and indirectly in the interest of Defendant Corporation in relation to its



                                                   -4-
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 5 of 23



employees, and was thus an employer of Plaintiffs under the Fair Labor Standards Act and New

York State Labor Law. Defendant Khondoker had the responsibility to hire and fire employees.



                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       24.     Defendants operate a seafood restaurant located in the Lower East Side section of

Manhattan in New York City.

       25.     Individual Defendant, Shaheen Khan, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       26.     Upon information and belief, Defendant Khondoker had the authority to enter into

contracts on behalf of the Defendant Corporation.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       29.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       30.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.




                                                  -5-
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 6 of 23



       31.     Upon information and belief, Individual Defendant Shaheen Khan operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

              e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       32.     Upon information and belief, Defendant Maha Khondoker was in active control and

management of Defendant Corporation, regulated the employment of persons working for Defendant

Corporation, acted directly and indirectly in the interest of Defendant Corporation in relation to its

employees, and was thus an employer of Plaintiffs under the Fair Labor Standards Act and New

York State Labor Law.




                                                  -6-
              Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 7 of 23



        33.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

        34.     In each year from 2013 to 2014 and from 2017 to 2019, Defendants, both separately

and jointly, had a gross annual volume of sales of not less than $500,000 (exclusive of excise taxes

at the retail level that are separately stated).

        35.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

        36.     Plaintiffs are former employees of Defendants who were employed as cooks.

Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C. 216(b).

                                         Plaintiff Luis A. Gonzalez

        37.     Plaintiff Gonzalez was employed by Defendants from approximately February 2010

until on or about December 2014, and from approximately February 2018 until on or about

November 5, 2019.

        38.     Defendants employed Plaintiff Gonzalez as a cook.

        39.     Plaintiff Gonzalez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

        40.     Plaintiff Gonzalez’s work duties required neither discretion nor independent

judgment.




                                                    -7-
               Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 8 of 23



         41.     Throughout his employment with Defendants, Plaintiff Gonzalez regularly worked

in excess of 40 hours per week.

         42.     From approximately December 2013 until on or about December 2014, Plaintiff

Gonzalez worked from approximately 2:00 p.m. until on or about 12:00 a.m., Mondays through

Wednesdays, from approximately 3:00 p.m. until on or about 1:00 a.m., Fridays and Saturdays, and

from approximately 2:00 p.m. until on or about 11:00 p.m., on Sundays (typically 59 hours per

week).

         43.     From approximately February 2018 until on or about October 2018, Plaintiff

Gonzalez worked from approximately 2:00 p.m. until on or about 11:00 p.m., Mondays and

Tuesdays, from approximately 2:00 p.m. until on or about 12:00 a.m., Thursdays through Saturdays,

and from approximately 10:00 a.m. until on or about 7:00 p.m., on Sundays (typically 57 hours per

week).

         44.     From approximately November 2018 until on or about April 2019, Plaintiff Gonzalez

worked from approximately 2:00 p.m. until on or about 11:00 p.m., Mondays and Tuesdays, from

approximately 3:00 p.m. until on or about 1:00 a.m., Thursdays through Saturdays, and from

approximately 10:00 a.m. until on or about 11:00 p.m., on Sundays (typically 51 hours per week).

         45.     From approximately May 2019 until on or about November 5, 2019, Plaintiff

Gonzalez worked from approximately 2:00 p.m. until on or about 11:00 p.m., Mondays and

Tuesdays, from approximately 2:00 p.m. until on or about 12:00 a.m., Thursdays through Saturdays,

and from approximately 10:00 a.m. until on or about 7:00 p.m., on Sundays (typically 57 hours per

week).

         46.     Throughout his employment, Defendants paid Plaintiff Gonzalez his wages by check.




                                                 -8-
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 9 of 23



       47.      From approximately December 2013 until on or about December 2014, Defendants

paid Plaintiff Gonzalez a fixed salary of $620 per week.

       48.      From approximately February 2018 until on or about May 2019, Defendants paid

Plaintiff Gonzalez a fixed salary of $720 per week.

       49.      From approximately June 2019 until on or about November 5, 2019, Defendants paid

Plaintiff Gonzalez a fixed salary of $850 per week.

       50.      For approximately two weeks, Defendants did not pay Plaintiff Gonzalez any wages

for his work.

       51.      Defendants owe Plaintiff Gonzalez additional wages for his work due to several

bounced checks.

       52.      Plaintiff Gonzalez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       53.      For example, Defendants required Plaintiff Gonzalez to start working 30 minutes to

an hour prior to his scheduled start time once a month, and to continue working 1 hour past his

scheduled departure time twice a week, and did not pay him for the additional time he worked.

       54.      Defendants never granted Plaintiff Gonzalez any breaks or meal periods of any kind.

       55.      Plaintiff Gonzalez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       56.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Gonzalez regarding overtime and wages under the FLSA and NYLL.

       57.      Defendants did not provide Plaintiff Gonzalez an accurate statement of wages, as

required by NYLL 195(3).



                                                  -9-
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 10 of 23



     58.        Defendants did not give any notice to Plaintiff Gonzalez, in English and in Spanish

(Plaintiff Gonzalez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

     59.        Defendants required Plaintiff Gonzalez to purchase “tools of the trade” with his own

funds—including uniforms, knifes, and knife filers.

                                   Plaintiff Julio Sanchez Espinoza

       60.      Plaintiff Sanchez was employed by Defendants from approximately November 22,

2017 until on or about December 1, 2019.

       61.      Defendants employed Plaintiff Sanchez as a cook.

       62.      Plaintiff Sanchez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       63.      Plaintiff Sanchez’s work duties required neither discretion nor independent

judgment.

       64.      Throughout his employment with Defendants, Plaintiff Sanchez regularly worked in

excess of 40 hours per week.

       65.      From approximately November 22, 2017 until on or about October 31, 2019, Plaintiff

Sanchez worked from approximately 4:00 p.m. until on or about 11:00 p.m., Tuesdays, Wednesdays

and Sundays and from approximately 4:00 p.m. until on or about 11:00 p.m., Thursdays through

Saturdays (typically 54 hours per week).

       66.      From approximately November 1, 2019 until on or about December 1, 2019, Plaintiff

Sanchez worked from approximately 6:00 p.m. until on or about 12:00 a.m., 6 days a week (typically

36 hours per week).




                                                 - 10 -
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 11 of 23



       67.      Throughout his employment, Defendants paid Plaintiff Sanchez his wages by

personal check.

       68.      From approximately November 22, 2017 until on or about December 31, 2017,

Defendants paid Plaintiff Sanchez $11.00 per hour.

       69.      From approximately January 1, 2018 until on or about March 2019, Defendants paid

Plaintiff Sanchez $12.00 per hour.

       70.      From approximately March 2019 until on or about December 1, 2019, Defendants

paid Plaintiff Sanchez $14.00 per hour.

       71.      For approximately one week, Defendants did not pay Plaintiff Sanchez any wages for

his work.

       72.      Plaintiff Sanchez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       73.      For example, Defendants required Plaintiff Sanchez to start working 2 hours prior to

his scheduled start time and to continue working 2 hours past his scheduled departure time two days

a week, and did not pay him for the additional time he worked.

       74.      Defendants never granted Plaintiff Sanchez any breaks or meal periods of any kind.

       75.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Sanchez regarding overtime and wages under the FLSA and NYLL.

       76.      Defendants did not provide Plaintiff Sanchez an accurate statement of wages, as

required by NYLL 195(3).

      77.       Defendants did not give any notice to Plaintiff Sanchez, in English and in Spanish

(Plaintiff Sanchez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).



                                                 - 11 -
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 12 of 23



      78.       Defendants required Plaintiff Sanchez to purchase “tools of the trade” with his own

funds—including shirts, pants and knifes.

                                 Defendants’ General Employment Practices

      79.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      80.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      81.       Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      82.       Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      83.       Defendants   willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records with respect to Plaintiff Gonzalez.

      84.       Defendants paid Plaintiffs their wages by personal checks.

      85.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                 - 12 -
            Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 13 of 23



      86.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      87.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      88.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      89.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      90.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 13 -
            Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 14 of 23



                            FLSA COLLECTIVE ACTION CLAIMS

      91.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      92.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage and overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA under the FLSA.

      93.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      94.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      95.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      96.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.



                                                 - 14 -
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 15 of 23



      97.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       98.      Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      99.       Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      100.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      101.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      102.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      103.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      104.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      105.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      106.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,



                                                  - 15 -
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 16 of 23



controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      107.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      108.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      109.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      110.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      111.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      112.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      113.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      114.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                  - 16 -
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 17 of 23



      115.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      116.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      117.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      118.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      119.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      120.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      121.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                  - 17 -
             Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 18 of 23



      122.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      123.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      124.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      125.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      126.      Plaintiffs were damaged in an amount to be determined at trial.



                                    NINTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      127.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.




                                                  - 18 -
               Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 19 of 23



        128.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        129.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

           (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;

           (f)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;



                                                    - 19 -
         Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 20 of 23



       (g)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to



                                                  - 20 -
         Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 21 of 23



NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       December 12, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 21 -
Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 22 of 23
          Case 1:20-cv-04271-MKV Document 1 Filed 06/04/20 Page 23 of 23

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 E 42"*'Street, Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                 Facsimile:(212)317-1620


Faillace@employmentGomplianGe.com



                                                                       November 19, 2019
BY HAND




TO:      Clerk ofCourt,


I hereby consent to join this lawsuit as a party plaintiff.
(Yo,por medio de este documento,doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)



Name / Nombre:                                 Luis Gonzalez


Legal Representative / Abogado:               Michael F^llace & Associates. P.C.

Signature / Firma:


Date / Fecha:                                   November 19. 2019




                           Certified as a minority-owned business in the State of New York
